              Case 3:20-cv-01267-CSH Document 1 Filed 08/27/20 Page 1 of 5


                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

                                     CIVIL RIGHTS COMPLAINT




                    Plaintiff( s),
(Full name(s); Do not use et al.)

V.                                                                         Case No.'3 .· ~/CV
                                                                                              ?'J,i'1         l
                                                                                     (To be supplied
                                                                                      by the court)




                       Defendant(s).                                   Ff.LED um::c                CT \El;'}j((;!)Eli
(Full name(s) and capacity, ~ . official capacity, individual capacity,
or official and individual capacitites) (Do not use et a/.)


                                                  A. PARTIES

1.    /6-J\S        fc,rr-                           isacitizenof        {~:>i-.~e,,r,'lvf                              who
              (Plaintiff)    1                                             (State)
presently resides at __      z.__rc;_-l)._rf__M_o_v_l-l~f.~til~-i~t-..~~R~)~-----------
                                 (mailing address)

                                        i

2. Defendant (..£1/cttif:&htl)r   :Tvi,,·df!...
                                          I 13 r/)<Vj(,,h           is a citizen of _ _ _ _ _ _ __
                      (name of first defendant)                                        (State)

                                                        --h;....+f""""'"(f.[~r~•~-·~-l-l_--1-T----0~6____{_o~{;_ __
whose address is_ _9_tJ_W~od~G;-'-f7t-ll~IA'----"")-+~f~-


and who is employed as _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        (title and place of employment)
             Case 3:20-cv-01267-CSH Document 1 Filed 08/27/20 Page 2 of 5


  At the time the claim¼) alleged in this complaint arose, was this defendant acting under
color of state law? ✓- Yes         No. If your answer is "Yes," briefly explain:
    Unl;:m5P1J·u,bovt{!f          b/'-Ju{     J:':zruf:     y,.';z/;x,k   ivtr
                                                                             9     (f,r     u1:1,) l+l<-h



3. Defendant                                      is a citizen of
                - - -  -  -  - -  -  - -
               (name of second defendant)
                                          - - - -                 - - - - -(State)
                                                                            ----

whose address is - - - - - - - - - - - - - - - - - - - - - - - - - -

and who is employed as _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        (title and place of employment)

  At the time the claim(s) alleged in this complaint arose, was this defendant acting under
color of state law? _ ✓_Yes __ No. If your qlJ.SWer is "Yes," briefly explain:
                                                      ,/\

    (-N:Jf/1/1,.     cf     >f~"h (a1~rJ"rak-}tzh/ (/{o{ahot,,,S,                Pia      ff"t;fd.d/   V((,{wfit;¼f,

(If more space is needed to furnish the above information for additional defendants, continue
on a blank sheet which you should label "A. PARTIES." Be sure to include each defendant's
complete address and title.)


                                            B. JURISDICTION

1. Jurisdiction is asserted pursuant to (CHECK ONE)

    ✓              42 U.S.C. § 1983 (applies to state defendants)

               Bivens v. Six Unknown Named Agents of Fed. Bureau of
               Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. § 1331 (applies to
               federal defendants)

2. Jurisdiction also is invoked pursuant to 28 U.S.C. § 1343(a)(3). (If you wish to assert
jurisdiction under different or additional statutes, you may list them below.)



                     Sil   JL


                      5   +

                                                      2
            Case 3:20-cv-01267-CSH Document 1 Filed 08/27/20 Page 3 of 5


                                        C. NATURE OF THE CASE

BRIEFLY state the background of your case.




I allege that the following of my constitutional rights, privileges, or immunities have been
violated and that the following facts form the basis of my allegations: (If more space is needed
to explain any allegation or to list additional supporting facts, continue on a blank sheet which
you should label "D. CAUSE OF ACTION.")
                 1                ILi-ti,.                                   )
Claim I:        {
                      it           -,             i\t"\;1"...et-t ,,_,q,v1                  f




Supporting Facts: (Include all facts you consider important, including names of persons
involved, places, and dates. Describe exactly how each defendant is involved. State the facts
clearly in your own words without citing legal authority or argument.)




                                                                                                                                                                  '1

                               "';LJ            .{lftp,   t           (J>c              V '-"       !,,.   )               fie             I
                                                                                                                         uilf..Ji-                                            T~t)
                                                                                      '"'                                             I)            ('"l,/}
            )        /"    ~     ft?      ~r
                                               t,./" tA   •\-;o:""               ()
                                                                                                tLj l'\
                                                                                                                                               I

                                                                                            l                                   "" l s
                                                                                                                                                              i),:vt.'1        l» (


                                                                                                                                                                 1~1           )
                                                                  h                                                           h      (.t•,



                                                          )                                                    V   1"'    (o")                 i)                   ()                s
                                                                                                     ~i,'l          (f                                   111              I
                                                              3
             Case 3:20-cv-01267-CSH Document 1 Filed 08/27/20 Page 4 of 5


Claim II:




Supporting Facts:




Claim Ill:




Supporting Facts:




                                           4
                 Case 3:20-cv-01267-CSH Document 1 Filed 08/27/20 Page 5 of 5


                                            E. REQUEST FOR RELIEF
I request the following relief:




Original signature of attorney (if any)                  Plaintiff's Original Signature


Printed Name- - - - - - - - - - - -Printed Name




( )
Attorney's full address and telephone


Email address if available                               Email address if available


                     DECLARATION UNDER PENAL TY OF PERJURY

      The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at       (fll"lri'v Ir- t L   '1           on     o ( /z ·1, /   z_ u,,   2-12
                                                                     1
                      (locatibn)                          (date)
                                                                -~v/                ~-

                                                         Plaintiff's Original $ignature
(Rev. 3/21/16)



                                                     5
